Citation Nr: 1001085	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral feet 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The case was brought before the Board in February 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
claim, the issue must once again be remanded because the RO 
did not follow the Board's prior Remand instructions.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

When the Board last remanded the claim it was, in part, to 
ensure all service treatment records were obtained.  
Specifically, the Veteran claims he was treated twice for 
foot pain during basic training from August 23, 1967 to 
November 23, 1967 at Fort Leonard Wood.  The Board remanded 
the claim to afford the opportunity to obtain these clinical 
records.  The RO mistakenly requested clinical records from 
August 23, 1967 to November 23, 1971.  In response, the 
National Personnel Records Center (NPRC) indicated searches 
for 1971 were conducted, but no records were located.  The 
Veteran separated from the military in July 1969, so clearly 
there would be no clinical records from 1971.  It does not 
appear the RO made any further attempts to reconcile the 
error or otherwise obtain these clinical records from other 
sources.  Corrective action is necessary.

The Board also previously remanded this claim to afford the 
Veteran a VA examination to determine the nature and etiology 
of the Veteran's foot disability.  The Veteran was afforded a 
VA examination in December 2008.  The examiner diagnosed the 
Veteran with pes planus, which was concluded to have pre-
existed his military service and was not permanently 
aggravated due to service as well as peripheral neuropathy, 
which was determined to be unrelated to his military service.  

Most of the probative value of a medical opinion is derived 
from a factually accurate, fully articulated and soundly 
reasoned opinion; the aforementioned VA opinion fell short in 
all areas.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Again, the 2008 VA examiner concluded the Veteran's pes 
planus pre-existed his military service and was not 
permanently aggravated therein.  The Veteran's pes planus, 
however, was not indicated in his service treatment records.  
Rather, the Veteran's separation examination noted the 
Veteran had foot trouble as a child and had to wear supports 
on his feet.  He also self-reported current "lameness," 
which the physician in June 1969 indicated was secondary to 
his foot trouble.  The 2008 examiner did not provide a 
rationale as to how the reported "foot trouble" indicated 
in the June 1969 separation examination was indicative of 
pre-existing pes planus not permanently aggravated due to 
service.  

The Veteran, in support of his claim, submitted two 
statements from a private physician, Dr. Paoni, D.O. 
indicating a diagnosis of plantar fasciitis related to the 
aggressive physical demands of basic training in the 
military.  While the 2008 VA examiner disagreed with the 
diagnosis of plantar fasciitis, the examiner did not 
adequately reconcile Dr. Paoni's opinion that the physical 
demands of basic training in the military caused injury to 
the Veteran's feet.  A new VA examination is indicated. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's medical records 
from the VA medical facility in Wichita, 
Kansas for treatment received from March 
2008 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Ask the National Personnel Records 
Center (NPRC), Fort Leonard Wood, Kansas, 
or any other pertinent agency to search 
for clinical records of treatment the 
Veteran received for bilateral foot 
problems at Fort Leonard Wood, as well as 
any Sick Call logs for the period August 
23, 1967 to November 23, 1967 while 
serving with the HHB 5 Battalion 83 
Artillery USAREUR.  All efforts to obtain 
these records should be fully documented, 
and the NPRC must provide a negative 
response if records are not available.

3.  After the above is complete and the 
above mentioned records are obtained, to 
the extent possible, schedule the Veteran 
for an orthopedic examination for his 
claimed feet disabilities, to determine 
the extent and likely etiology of any foot 
condition(s) found.  The examiner should 
specifically render an opinion as to the 
following:

*	Whether any foot condition(s) found 
pre-existed service and, if so, 
whether the pre-existing condition 
was aggravated beyond natural 
progression by any incident of the 
Veteran's military service, to 
include the physical demands of basic 
training.  The examiner should 
explain the rationale behind 
concluding a condition likely pre-
existed service.
*	Whether any foot condition(s) found 
began in service or was otherwise 
caused by any incident of the 
Veteran's military service, to 
include the physical demands of basic 
training. 

Pertinent documents in the claims folder 
must be reviewed by the examiner, to 
include a copy of this REMAND, and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically that of Dr. Paoni.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC) covering all evidence received 
since the statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

